Case: 14-50926      Document: 00512971883         Page: 1    Date Filed: 03/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 14-50926                         March 17, 2015
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NOE PACHECO-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:14-CR-76-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Noe Pacheco-Garcia has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Pacheco-Garcia has not filed a response. We have reviewed counsel’s brief and
the relevant parts of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50926   Document: 00512971883    Page: 2   Date Filed: 03/17/2015


                               No. 14-50926

However, in light of the nonreversible error in categorizing Pacheco-Garcia’s
Texas sexual assault conviction as an aggravated felony, the judgment of the
district court is REFORMED to show that Pacheco-Garcia was convicted and
sentenced under 8 U.S.C. § 1326(b)(1).    See United States v. Mondragon-
Santiago, 564 F.3d 357, 367-69 (5th Cir. 2009). Counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2